Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/01/2022 is acknowledged.
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/01/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/02/2021 and 12/01/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 14 recites the limitation "the third opening" and "the fourth opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if applicant intends for claim 14 to be dependent upon claim 13 or not. The examiner is treating claim 14 as being dependent upon claim 13 to provide proper antecedent basis for the recited limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imayoshi (US 2019/0148278).
Re claim 1: Imayoshi discloses a planar light source comprising: a wiring substrate (11, fig. 3) comprising an insulating layer (upper 11a, fig. 3) (insulating layers, see para [0030]) defining a first through-hole (hole receiving left 13, fig. 3) and a second through-hole (hole receiving right 13, fig. 3) that are separated from each other (see fig. 3A), and a first wiring layer (left 14, 16, fig. 3) and a second wiring layer (right 14, 16, fig. 3) that are disposed below the insulating layer (upper 11a, fig. 3), wherein the first wiring layer (left 14, 16) is separated from the first through-hole (left hole receiving 13, fig. 3) and the second wiring layer (right 14, 16) is separated from the second through-hole (right hole receiving 13, fig. 3), and wherein, in a top plan view (see fig. 2), the first wiring layer (left 14, 16) and the second wiring layer (right 14, 

Re claim 2: Imayoshi discloses in a top plan view (see fig. 2), a distance (see fig. 2) between a center of the first through-hole (center of hole receiving left 13, fig. 2) and a center of the second through-hole (center of hole receiving right 13, fig. 2) is longer than (distance between left and right 13 is longer than overall size of 2, fig. 2) a distance between a center of the first electrode (center of left 3, fig. 4) and a center of the second electrode (center of right 3, fig. 4).  



Re claim 4: Imayoshi discloses in a top plan view (see fig. 2), each of the first through-hole (left hole receiving 13, fig. 3) and the second through-hole (right hole receiving 13, fig. 3) has a circular shape (see fig. 2), in a top plan view (see fig. 2), the region of the lateral surface of the first wiring layer (see fig. 3), which is in contact with the second portion (left 17) and faces the first through-hole (left hole receiving 13), has an arcuate shape (circular shape of 13, fig. 2), and in a top plan view (see fig. 2), the region of the lateral surface of the second wiring layer (see fig. 3), which is in contact with the fourth portion (right 17, fig. 3) and faces the second through-hole (right hole receiving 13), has an arcuate shape (circular shape of 13).  

Re claim 5: Imayoshi discloses the light source (2, fig. 3) further comprises: a first terminal (left 15, fig. 3) disposed below the first electrode (left 3, fig. 3), in contact with an upper end of the first portion (upper end of left 13, fig. 3), and having an area (see fig. 3A) in a top plan (see fig. 5) view greater than or equal to an area of the first electrode (greater than left 3, fig. 3); 

Re claim 6: Imayoshi discloses in a top plan view (see fig. 5), the first terminal (left 15, fig. 3) covers the first through-hole (hole receiving left 13, fig. 3), and the second terminal (right 15, fig. 3) covers (see fig. 5) the second through-hole (hole receiving right 13, fig. 3).  

Re claim 7: Imayoshi discloses a covering layer (lower 11a, fig. 3) covering the first wiring member (left 13, 17, fig. 3) and the second wiring member (right 13, 17, fig. 3).  

Re claim 8: Imayoshi discloses each of the first wiring member (left 13, 17, fig. 3) and the second wiring member (right 13, 17, fig. 3) contains: a base material (ceramic green sheet, see para [0033]) composed of a resin material (ceramic, see para [0033]), and at least one type of metal particle (metallized paste, see para [0033]) dispersed in the base material (ceramic sheet).  

Re claim 11: Imayoshi discloses a planar light source comprising: a wiring substrate (11, fig. 3) comprising an insulating layer (upper 11a, fig. 3) (insulating layers, see para [0030]) defining a first through-hole (hole receiving left 13, fig. 3) and a second through-hole (hole receiving right 13, fig. 3) that are separated from each other (see fig. 3A), and a first wiring layer (left 14, 16, fig. 3) and a second wiring layer (right 14, 16, fig. 3) that are disposed below the insulating layer (upper 11a, fig. 3), wherein the first wiring layer (left 14, 16) is separated from 

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Imayoshi (US 2019/0148278) in view of Ueda et al. (US 2017/0279019) (hereinafter Ueda).
Re claim 9: Imayoshi fails to teach a light reflective sheet disposed on a region of the wiring substrate other than the first through-hole and the second through-hole.  
Ueda teaches a light reflective sheet (4, fig. 1) (reflector, see para [0102]) disposed on a region of the wiring substrate (2a, fig. 1) other than the first through-hole (hole of 27, fig. 1) and the second through-hole (hole of 26, fig. 1).
Therefore, in view of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a light reflective sheet disposed on a region of the wiring substrate other than the first through-hole and the second through-hole, in order to maximize light reflection and light output of the light source.


Ueda teaches a light reflective sheet (4, fig. 1) (reflector, see para [0102]) disposed on a region of the wiring substrate (2a, fig. 1) other than the first through-hole (hole of 27, fig. 1) and the second through-hole (hole of 26, fig. 1).
Therefore, in view of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a light reflective sheet disposed on a region of the wiring substrate other than the first through-hole and the second through-hole, in order to maximize light reflection and light output of the light source.

Allowable Subject Matter
Claims 10, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the wiring member comprises a material containing a thermosetting material as a main component, the light reflective sheet comprises a thermoplastic resin as a main component, and a melting point of the light reflective sheet is higher than a curing temperature of the wiring member with respect to claim 10; the covering layer defines a third opening separated from the first through-hole and at which the portion of the first wiring layer is exposed, and a fourth opening separated from the second through-hole and at which the portion of the second wiring layer is exposed with respect to claim 13; and the wiring member comprises a material containing a thermosetting material as a main im 16, as specifically called for in the claimed combinations
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada et al. (US 2014/0061704), Ohmae et al. (US 2015/0179905), Kuwaharada et al. (US 2010/0259706) disclose a similar planar lighting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ZHENG SONG/Primary Examiner, Art Unit 2875